     8:20-cv-00278-JFB-CRZ Doc # 26 Filed: 10/08/20 Page 1 of 2 - Page ID # 218




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

    MAIN ST PROPERTIES LLC, and
    PATRICK SHANNON,
                                                                             8:20CV278
                         Plaintiffs,

         vs.                                                    MEMORANDUM AND ORDER

    CITY OF BELLEVUE, NEBRASKA, BREE
    ROBBINS, DARRYL KUHLMAN,     JANE
    AND JOHN DOES, and SUSAN KLUTHE,

                         Defendants.


        This matter is before the Court on the defendants’ motion to strike, Filing No. 23

the plaintiffs’ second amended complaint, Filing No. 22, and on defendants’ motion to

dismiss, Filing No. 20, the plaintiffs’ amended complaint, Filing No. 15. This is an action

for deprivation of civil rights under 28 U.S.C. § 1983 and for state law violations in

connection with a zoning dispute..

        The defendants’ motion to dismiss is directed at the plaintiffs’ amended complaint.1

In response to defendants’ motion to dismiss, the plaintiffs filed a second amended

complaint. Filing No. 22. The defendants move to strike the plaintiffs’ second amended

complaint, contending it was filed without leave of court in contravention of Federal Rule

of Civil Procedure 15. The plaintiffs oppose the motion to strike, arguing that they may

amend their complaint once without leave of court as a matter of right, and they had leave

of court to file their first amended complaint.


1The plaintiffs earlier sought leave to supplement their initial pleading to add allegations of events that
occurred subsequent to the filing of their complaint under Federal Rule of Civil Procedure 15(d). Filing
No. 13. In a text order, the magistrate judge granted the motion pursuant to Federal Rule of Civil
Procedure 15(a)(1) and ordered the plaintiffs to file an amended complaint on August 5, 2020. Filing No.
14.

                                                     1
   8:20-cv-00278-JFB-CRZ Doc # 26 Filed: 10/08/20 Page 2 of 2 - Page ID # 219




       Federal Rule of Civil Procedure 15(a)(2) “allows a party to amend a complaint with

the Court’s leave and directs the Court to ‘freely give leave when justice so requires.’”

Coleman v. Lakeview Loan Servicing, LLC, No. 19-CV-1168 (DWF/HB), 2020 WL

1922569, at *2 (D. Minn. Apr. 21, 2020) (quoting Fed. R. Civ. P. 15). The Court finds it

need not determine whether or not the plaintiffs would be permitted to file the pleading as

a matter of right, because the Court will construe the plaintiffs’ opposition to the

defendants’ motion to strike as a motion for leave to file a second amended complaint.

The Court finds that the plaintiffs should be granted such leave. The amended complaint

may potentially cure any alleged infirmities identified in the defendants’ motion to dismiss.

Therefore,

       IT IS HEREBY ORDERED that:

       1.     The defendants’ motion to strike (Filing No. 23) is denied.

       2.     The plaintiffs opposition (Filing No. 25) is construed as a motion for leave

              to file a second amended complaint and is granted.

       3.     The plaintiffs’ second amended complaint (Filing No. 22) is deemed filed

              instanter.

       4.     The defendants’ motion to dismiss (Filing No. 20) is denied as moot.

       5.     The defendants shall answer or otherwise plead within twenty-one days of

              the date of this order.

       Dated this 8th day of October 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             2
